DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 11-19 are pending in this application.Claims 11-19 are presented as previously presented claims.
No claims newly presented.
No claims are cancelled.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zanardelli et al. (US 20080234888 A1) (hereinafter Zanardelli) in view of Pedersen (US 20180238698 A1). As regards the individual claims:
Regarding claim 11, Zanardelli teaches a:
method for (Zanardelli: Clm. 015; method for remotely monitoring hydrogen vehicle status)
reducing a hazard potential of a plurality of vehicles having heterogeneous drives, comprising the acts of (Zanardelli: ¶ 025; [system may give] instructions on what to do to alleviate or reduce the impact of any problem)
receiving, at a backend server, hazard data of the plurality of vehicles, wherein the hazard data includes (Zanardelli: ¶ 005; remotely monitoring hydrogen vehicle status includes sensing a plurality of vehicle status criteria relating to the operation of the hydrogen vehicle and transmitting the signal representing one or more of the status criteria to a computer remote from the vehicle)
current filling state data of at least one energy store of the plurality of vehicles (Zanardelli: ¶ 032; vehicle condition that may be monitored locally or remotely is hydrogen fuel level.)
and a current position of the plurality of vehicles (Zanardelli: ¶ 036; Based on [inter alia] reported hydrogen vehicle position information, an embodiment of the present invention may be configured to automatically notify the vehicle operator [of possible actions])
capturing (Zanardelli: ¶ 023; received communication is a transmission of vehicle status information, the information may be recorded in database)
at the backend server (Zanardelli: ¶ 019; off-board remote system 102 receives information transmitted by the on-board vehicle system 100. The remote system 102 may comprise a computer server 120 having associated application software (not shown) and database)
hazard situation data including a position of a hazard situation and a type of the hazard situation (Zanardelli: ¶ 005; remotely monitoring hydrogen vehicle status includes sensing a plurality of vehicle status criteria relating to the operation of the hydrogen vehicle and transmitting the signal representing one or more of the status criteria to a computer remote from the vehicle. The method includes processing the one or more status criteria at the computer remote from the vehicle to determine if an action must be taken to alleviate a problem condition wherein the problem to be alleviated is a release of hydrogen.)
wherein the hazard situation includes one or both of an abnormal condition of a first one of the plurality of vehicles (Zanardelli: ¶ 025; If, however, vehicle status is outside a normal or acceptable threshold, one or more actions may be taken) (Zanardelli: ¶ 026; detect a release of hydrogen at the vehicle)
and a hazard in an environment outside the plurality of vehicles (Zanardelli: ¶ 031; If the vehicle is located in or about to enter a closed or poorly ventilated area, such as a tunnel or parking structure, appropriate personnel may automatically be notified of the existence, magnitude and location of the hydrogen release)
evaluating, at the backend server (Zanardelli: ¶ 019; Data and signal processing may take place at the remote system 102 and/or at the vehicle system described above)
While Zanardelli does not explicitly teach:
the captured hazard situation data to determine based on predetermined hazard criteria whether one or both of the first one of the plurality of vehicles and the hazard situation is a potential hazard to the at least one other vehicle of the plurality of vehicles; Zanardelli does teach:
A system in which the either the vehicle or the backend server can monitor the amount of hydrogen in stored in a vehicle to determine if the hydrogen is leaking and assess if the hydrogen is being released into a contained environment, like a roadway tunnel, that could be dangerous for other travelers in the tunnel (Zanardelli: ¶ 028; hydrogen release may also be detected when the engine is turned off. Here, stored fuel masses in the hydrogen storage tank, intermediate pressure manifold or the engine fuel rail at the beginning and the end of a predefined time interval may be detected and compared. Accordingly, communication of stored fuel masses from the on-board vehicle system to the remote system may take place at predetermined short time intervals when the vehicle is parked in order to conserve vehicle power. If the stored fuel mass decreases during the time interval when the engine is not running, a hydrogen release may exist) (Zanardelli: ¶ 031; If the vehicle is located in or about to enter a closed or poorly ventilated area, such as a tunnel or parking structure, appropriate personnel may automatically be notified of the existence, magnitude and location of the hydrogen release)
Therefore, before the effective filing date of the claimed invention, it would be obvious to one of ordinary skill in the art that Zanardelli teaches the limitation based on the logic that Zanardelli act of notifying appropriate personal of an H2 leak in a contained space suggests determining a predetermined hazard to the at least one other vehicle of the plurality of vehicles. Zanardelli suggests this because the first-vehicle of Zanardelli is already aware of the potential hazard, so notifying appropriate personal can only, and obviously, be meant as a means of notifying and warning other vehicles of the hazardous conditions in the contained space so they can respond appropriately.
and initiating, by the backend server, at least one protective measure that minimizes the potential hazard from one or both of the first one of the plurality of vehicles and the hazard situation to the at least one other of the plurality of vehicles in response to the determination that the potential hazard meets the predetermined hazard criteria (Zanardelli: ¶ 029-030; If a hydrogen release is detected, a variety of actions may be implemented. For example, the driver of the vehicle may be automatically notified that a hydrogen release has been detected. Notifications may be by alarm, by visual indicator on a display, an audio message, etc. If a detected release has a rate less than some predefined threshold, the driver may be directed to the nearest repair using vehicle and repair facility position information. The appropriate repair facility may be automatically alerted that a vehicle having a possible hydrogen release condition will be arriving for repair. If the detected hydrogen release has a rate greater than a predefined threshold, the driver may be directed to pull off the road and stop the engine. A repair facility, emergency responders, etc., may be contacted in an automatic or manual fashion.) (Zanardelli: ¶ 031; If the vehicle is located in or about to enter a closed or poorly ventilated area, such as a tunnel or parking structure, appropriate personnel may automatically be notified of the existence, magnitude and location of the hydrogen release [thus minimizes the potential hazard to the at least one of the other of the plurality of vehicles]) (Zanardelli: ¶ 032; Additionally, a de-fueling vehicle may be dispatched, manually or automatically, to extract hydrogen fuel remaining on-board the vehicle.)
However, Zanardelli does not explicitly teach:
wherein the at least one protective measure includes actively intervening in driving dynamics or trajectory planning of the at least one other of the plurality of vehicles; however Pedersen does teach:
wherein the at least one protective measure includes actively intervening in driving dynamics or trajectory planning of the at least one other of the plurality of vehicles (Pedersen: ¶ 069; expert system technology may be used to program decision making capability based [inter alia] accidents or dangerous situations, and/or other motorists parameters that may affect decisions and selection of the best route of travel for the EV to reach appropriate battery charging or replenishment stations) (Pedersen: Fig. 006; [showing emergency and accident avoidance areas being exported from a cloud server and further showing police data report as a data input]) 

    PNG
    media_image1.png
    428
    621
    media_image1.png
    Greyscale

Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Zanardelli with the teachings of Pedersen because the use of a known technique to improve similar methods in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Zanardelli and Pedersen’s base methods are similar methods for autonomous vehicles interacting safely with their fueling process; however, Pedersen’s method has been improved by rerouting away from dangerous situation areas. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Pedersen’s known improvement to Zanardelli using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because it reduces the risk to a user of an autonomous vehicle.
Regarding claim 12, as detailed above, Zanardelli as modified by Pedersen teaches the invention as detailed with respect to claim 11. Zanardelli further teaches:
wherein the act of evaluating the hazard data includes evaluating surroundings data associated with the position of the hazard situation (Zanardelli: ¶ 036-037; Regulatory agencies or municipalities may also regulate, prohibit, or otherwise restrict the presence of stored hydrogen or hydrogen vehicles in certain areas, e.g. tunnels, parking garages or other enclosed structures. Based on the geographical location of these areas, and reported hydrogen vehicle position information, an embodiment of the present invention may be configured to automatically notify the vehicle operator of the existence and location of such areas, and provide appropriate instructions or directions for avoiding and detouring around such areas. In the event that an operator ignores such a warning, or a hydrogen powered vehicle is otherwise located in such a restricted area, a variety of other measures may be taken including contacting appropriate responders)
Claims 13-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Zanardelli in view of Pedersen in view of Scofield (US 20170076509 A1). As regards the individual claims:
Regarding claim 13, as detailed above, Zanardelli as modified by Pedersen teaches the invention as detailed with respect to claim 12. Zanardelli further teaches at least one of:
a hazard potential of surroundings associated with the position of the hazard situation (Zanardelli: ¶ 036-037; Regulatory agencies or municipalities may also regulate, prohibit, or otherwise restrict the presence of stored hydrogen or hydrogen vehicles in certain areas, e.g. tunnels, parking garages or other enclosed structures. Based on the geographical location of these areas, and reported hydrogen vehicle position information, an embodiment of the present invention may be configured to automatically notify the vehicle operator of the existence and location of such areas, and provide appropriate instructions or directions for avoiding and detouring around such areas. In the event that an operator ignores such a warning, or a hydrogen powered vehicle is otherwise located in such a restricted area, a variety of other measures may be taken including contacting appropriate responders)
However, neither Zanardelli nor Pedersen explicitly teach:
wherein the surroundings data includes a population density; but Scofield does teach:
wherein the surroundings data includes a population density (Scofield: ¶ 050; environmental impact 206 of vehicle transit of a vehicle 104 on an area 106 may be informed by a variety of sources of information [including, inter alia,] population numbers and density).
main thoroughfares in a predefinable region around the position of the hazard situation (Scofield: ¶ 050; environmental impact 206 of vehicle transit of a vehicle 104 on an area 106 may be informed by a variety of sources of information [including, inter alia,] land uses, infrastructure)
other hazard data in the predefinable region around the position of the hazard situation (Scofield: ¶ 050; environmental impact 206 of vehicle transit of a vehicle 104 on an area 106 may be informed by a variety of sources of information [including, inter alia,] sewage and irrigation drainage, and current levels of pollution; and maps and/or forecasts of weather and water patterns, which may influence the concentration and/or distribution of pollution [resulting from a leak] through an area 102)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Zanardelli with the teachings of Scofield based on a motivation to implement a method for a vehicle to respond to an environmental hazard as reported to backend server by adjusting operation of the vehicle (Scofield: Abst.)
Regarding claim 14, as detailed above, Zanardelli as modified by Pedersen and Scofield teaches the invention as detailed with respect to claim 13. Zanardelli further teaches:
wherein the at least one protective measure includes notifying rescue services about a hazard potential in accordance with the evaluated hazard data (Zanardelli: ¶ 029-030; If a hydrogen release is detected, a variety of actions may be implemented [including, inter alia, a] repair facility, emergency responders, etc., may be contacted in an automatic or manual fashion.)
Regarding claim 16, as detailed above, Zanardelli as modified by Pedersen and Scofield teaches the invention as detailed with respect to claim 14. Zanardelli further teaches:
wherein the at least one protective measure includes a recommendation to clear at least portions of the surroundings associated with the position of the hazard situation (Zanardelli: ¶ 036-037; the present invention may be configured to automatically notify the vehicle operator of the existence and location of such areas, and provide appropriate instructions or directions for avoiding and detouring around such areas)
Regarding claim 17, as detailed above, Zanardelli as modified by Pedersen and Scofield teaches the invention as detailed with respect to claim 14. Zanardelli further teaches:
wherein the at least one protective measure includes activation of at least one function of a safety device (Zanardelli: ¶ 026; Other actions may involve directly controlling aspects of the hydrogen vehicle without any operator intervention. For example, the engine or the fuel tank supply valve may be shut off)
Claims 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zanardelli in view of Pedersen in view of Scofield in further view of Prause (DE 102011119544 B3). As regards the individual claims:
Regarding claim 15, as detailed above, Zanardelli as modified by Pedersen and Scofield teaches the invention as detailed with respect to claim 14. None of the applied prior art explicitly teach:
wherein the at least one protective measure includes division of the predefinable region around the position of the hazard situation into hazard zones; however, Prause does teach:
wherein the at least one protective measure includes division of the predefinable region around the position of the hazard situation into hazard zones (Prause: ¶ 042; All roads which lead to the danger point 102 are covered with at least one danger area. Since the road section 207 is very close to the danger zone 102, danger areas 301 and 302 are arranged at the sections 202 and 206, so that a predetermined minimum distance to the danger zone 102 can be maintained to allow a driver approaching the danger zone 102 to be able to warn early).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Zanardelli with the teachings of Prause based on a motivation to implement a method for warning a driver of a particular danger spot so as to allow the driver to mitigate the hazard from the potential danger location (Prause: ¶ 001 -002).
While Neither Zanardelli nor Scofield explicitly teach:
in accordance with the evaluated hazard data; Prause does teach: 
A system for defining high hazard areas based upon vehicle sensor data reporting and then warning other vehicles from approaching them based on their travel information.(Prause: ¶ 034; A danger area is marked on the access roads, which enables vehicles to recognize that they are approaching the hazard area in question. . . The danger areas are calculated in such a way that vehicles passing through the danger area can safely recognize from their own position that they are entering the danger area.) (Prause: Fig. 001; [Figure 1 shows 6 danger zones, 401-406))

    PNG
    media_image2.png
    352
    467
    media_image2.png
    Greyscale

Therefore, before the effective filing date of the claimed invention, it would be obvious to one of ordinary skill in the art that Zanardelli teaches the limitation based on the logic that the location and nature of the hazard is evaluated when Prause determines that the vehicle is approaching the danger zone; in other words, Prause relies on direction and distance from the hazard to notify the driver; therefore, must evaluate the data.
Regarding claim 19, as detailed above, Zanardelli as modified by Pedersen and Scofield teaches the invention as detailed with respect to claim 14. Neither Zanardelli nor Scofield explicitly teach:
wherein the at least one protective measure includes transmitting a warning to other road users; however, Prause does teach:
wherein the at least one protective measure includes transmitting a warning to other road users (Prause: ¶ 016; A danger warning area can be represented, for example, by a geographical center coordinate and a radius. Hazardous areas that are in the vicinity of a specific vehicle are then transmitted from the external device to the vehicle).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Zanardelli with the teachings of Prause based on a motivation to implement a method for warning a driver of a particular danger spot such as to mitigate the hazard from the potential danger location (Prause: ¶ 001 -002).
Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Zanardelli in view of Pedersen in view of Scofield in further view of Kumar et al. (US 9905133 B1) (hereinafter Kumar). 
Regarding claim 18, as detailed above, Zanardelli as modified by Pedersen and Scofield teaches the invention as detailed with respect to claim 14. Neither Zanardelli nor Scofield explicitly teach:
wherein at least one vehicle of the plurality of vehicles is operating in the fully autonomous driving mode and the at least one protective measure includes transmitting a signal instructing to the at least one vehicle operating in the fully autonomous mode to autonomously leave the predefinable region around the position of the hazard situation; however, Kumar does teach:
wherein at least one vehicle of the plurality of vehicles is operating in the fully autonomous driving mode and the at least one protective measure includes transmitting a signal instructing to the at least one vehicle operating in the fully autonomous mode to autonomously leave the predefinable region around the position of the hazard situation (Kumar: clm. 6, ln 67 - clm. 7, ln 2; after detecting a natural disaster, an autonomous vehicle may leave a catastrophe zone automatically and/or on its own).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Zanardelli with the teachings of Kumar based on a motivation to implement a computing platform which may detect an occurrence of an emergency at a location and thereafter adjusts autonomous vehicle response to the emergency at the location such to reduce the risk from the hazard (Kumar: Abst.).
Response to Arguments
Applicant's remarks filed July 19, 2022 have been fully considered.
Applicant first asserts that “Zanardelli contains nothing that even hints at communicating ‘by the backend server’ to other vehicles (e.g., that a first vehicle is at a location where there is a regulatory limit on the amount of hydrogen allowed to be present at that location), the assertion that Zanardelli's teaching the notifying appropriate responders is also a notification of the other vehicles can only result from an attempt to ‘read into’ Zanardelli” and that Zanardelli “obviously [teaches] notifying and warning other vehicles [such] that they block access to the location until the first vehicle is removed, or they evacuate the location, or they warn the other vehicles' owners to stay away - or any number of other potential actions that would have nothing to do with notifying the other vehicles of the potential hazard from a first vehicle.” (Applicant’s Arguments, July 19, 2022, pgs. 5-6 (quoting Office Action, May 10, 2022, pg. 6)).
Examiner respectfully disagrees. Zanardelli ¶¶ 030-031  teaches:
If the detected hydrogen release has a rate greater than a predefined threshold [inter alia a] repair facility, emergency responders, etc., may be contacted in an automatic or manual fashion. If the vehicle is located in or about to enter a closed or poorly ventilated area, such as a tunnel or parking structure, appropriate personnel may automatically be notified of the existence, magnitude and location of the hydrogen release. If the vehicle is located in an open, well ventilated area, the fuel tanks may be commanded, manually or automatically, to vent the hydrogen fuel in a safe and controlled manner. Additionally, a de-fueling vehicle may be dispatched, manually or automatically, to extract hydrogen fuel remaining on-board the vehicle.

As such, Zanardelli teaches automatically notifying a defueling vehicle and automatically dispatching it to the location of the leak. Zanardelli further teaches cloud communication through the use of backend server (Zanardelli: ¶ 019; remote system 102 may comprise a computer server 120 having associated application software (not shown) and database); thus Zanardelli’s method would make obvious to a person of ordinary skill in the art actively intervening in driving dynamics or trajectory planning of the at least one other of the plurality of vehicles.
Applicant further asserts that Pedersen “does not teach or suggest providing direction for action by another vehicle based on the charge state of a first vehicle. Petersen [sic] therefore does not teach or suggest the feature not taught by Zanardelli, the direction by a backend server of other vehicles to take action based on a hazard presented by a first vehicle.” (Applicant’s Arguments, July 19, 2022, pg. 6).
Examiner notes that Pedersen is applied in conjunction with Zanardelli. Pedersen teaches actively intervening in driving dynamics or trajectory planning of the at least one other of the plurality of vehicles when an emergency situation arises (Pedersen: Fig. 6; [showing emergency and accident avoidance areas being exported from a cloud server to influence routing]) (Pedersen: ¶ 119; additional considerations such as traffic congestion, emergency situations or roadway considerations may be taken into account to finally resolve the best route). 

    PNG
    media_image3.png
    389
    545
    media_image3.png
    Greyscale

Pedersen further teaches the data for such considerations can be learned from police reporting data  or road danger reports (Pedersen: Fig. 6; [further showing police data report [607] and road dangers [609] as a data input). Meanwhile, Zanardelli teaches uploading such a warning to the police from the ego vehicle (Zanardelli: ¶ 031-032; appropriate personnel may automatically be notified of the existence, magnitude and location of the hydrogen release) which, as taught by Pedersen, would be shared with Pedersen Cloud Electric Vehicle Determining Unit [601] and used for routing. Thus, Zanardelli in combination with Pedersen teach initiating, by the backend server, at least one protective measure that minimizes the potential hazard from one or both of the first one of the plurality of vehicles and the hazard situation to the at least one other of the plurality of vehicles in response to the determination that the potential hazard meets the predetermined hazard criteria, wherein the at least one protective measure includes actively intervening in driving dynamics or trajectory planning of the at least one other of the plurality of vehicles. Consequently, Applicant's arguments with respect to obviousness of claim 11 have been fully considered but they are not persuasive.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Stählin (WO 2015051990 A2) which discloses a method for identifying a dangerous situation that exists for one vehicle by using sensors of the vehicle and sharing that situation and data with other vehicles with V2X messaging.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES PALL whose telephone number is (571)272-5280. The examiner can normally be reached on Monday - Thursday 9:30 - 18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.P./Examiner, Art Unit 3663 
/MACEEH ANWARI/Primary Examiner, Art Unit 3663